45STATEMENT OF REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Terminal Disclaimer
The terminal disclaimer filed on 07 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of United States patent no. 10,936,857 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-7 and 9-35 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to independent claim 1, Several of the features of the allowable claims were known in the art, as evidenced by the combination of Kaehler (U.S. PG Pub. No. 2017/0351909) in view of van Deventer et al (U.S. PG Pub. No. 2015/0078671) and Bowers et al (U.S. PG Pub. No. 2016/0104041), as was previously discussed in the withdrawn rejection of claim 1. In particular, Kaehler discloses determining, based on comparing the facial match score to a predetermined facial match threshold, an identity verification status of the user at ¶ [0106]; to wit: “Feature vectors of the two faces within the image 1200a may be used to compare similarities and dissimilarities between the two faces. For example, the ARD can calculate the distance (such as a Euclidean distance) between the two feature vectors in a corresponding feature vector space. When the distance exceeds a threshold, the ARD may determine the two faces are sufficiently dissimilar.” See, also, ¶ [0137], which discloses: “In some embodiments, as shown in FIG. 12B, the ARD may display the word "MATCH" 5310 with a confidence score 5320 for the match. In some implementations, when the confidence score 5320 is below a threshold, the ARD may display the word ‘MISMATCH’ instead of ‘MATCH.’” See, also, ¶¶ [0029]-[0030], [0169]-[0170] and FIG. 15 (block 1560). But, Kaehler does notdisclose prompting the user to submit an additional image including another live facial image of the user holding the identity document in response to determining that the facial match score is below the facial match threshold.
Independent claims 12 and 24, recite the features found allowable in parent application 16/402091, which issued as United States patent no. 10,936,857 on 02 March 2021. The present claims are allowable for the same reasons as were provided as were presented in the parent application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230.  The examiner can normally be reached on 9 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/
Primary Examiner, Art Unit 2668